Name: Council Directive 91/174/EEC of 25 March 1991 laying down zootechnical and pedigree requirements for the marketing of pure-bred animals and amending Directives 77/504/EEC and 90/425/EEC
 Type: Directive
 Subject Matter: agricultural policy;  trade policy;  agricultural activity;  means of agricultural production;  marketing
 Date Published: 1991-04-05

 Avis juridique important|31991L0174Council Directive 91/174/EEC of 25 March 1991 laying down zootechnical and pedigree requirements for the marketing of pure-bred animals and amending Directives 77/504/EEC and 90/425/EEC Official Journal L 085 , 05/04/1991 P. 0037 - 0038 Finnish special edition: Chapter 3 Volume 36 P. 0232 Swedish special edition: Chapter 3 Volume 36 P. 0232 COUNCIL DIRECTIVE of 25 March 1991 laying down zootechnical and pedigree requirements for the marketing of pure-bred animals and amending Directives 77/504/EEC and 90/425/EEC (91/174/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, in particular Article 43 thereof, Having regard to the proposal from the Commission (1), Having regard to the opinion of the European Parliament (2), Having regard to the opinion of the Economic and Social Committee (3), Whereas pure-bred animals, being 'live animals', are included in the list in Annex II to the Treaty; Whereas pure-bred animals are generally reared in the context of farming activities; whereas the rearing of such animals constitutes a source of income for part of the farming population and should therefore be encouraged; Whereas specific rules for the harmonization of zootechnical legislation have been laid down at Community level for cattle, swine, sheep, goats and equidae; Whereas, to ensure the rational development of the rearing of pure-bred animals and thus increase productivity in that sector, rules for the marketing of such animals should be laid down at Community level; Whereas, in principle, intra-Community trade must not be prohibited, restricted or impeded; Whereas it is appropriate that the provisions applicable to pure-bred breeding cattle should be extended to pure-bred breeding buffalo and that Directive 77/504/EEC (4) should be amended as a result; Whereas it should be stipulated that the provisions of Directive 90/425/EEC (5) apply to this sector; Whereas provisions should be introduced preventing pure-bred animals from being imported from third countries on terms which are more favourable than those applied within the Community, HAS ADOPTED THIS DIRECTIVE: Article 1 For the purposes of this Directive 'pure-bred animal' shall mean any animal for breeding covered by Annex II to the Treaty the trade in which has not yet been the subject of more specific Community zootechnical legislation and which is entered or registered in a register or pedigree record kept by a recognized breeders' organization or association. Article 2 Member States shall ensure that: - the marketing of pure-bred animals and of the semen, ova and embryos thereof is not prohibited, restricted or impeded on zootechnical or pedigree grounds, - in order to ensure that the requirement provided for in the first indent is satisfied, the criteria for approval and recognition of breeders' organizations or associations, the criteria for entry or registration in pedigree records or registers, the criteria for approval for reproduction of pure-bred animals and for the use of their semen, ova and embryos, and the certificate to be required for their marketing should be established in a non-discriminatory manner, with due regard for the principles laid down by the organization or association which maintains the register or pedigree record of the breed in question. Pending the implementation of detailed rules for application as provided for in Article 6, national laws shall remain applicable with due regard for the general provisions of the Treaty. Article 3 In Article 1 (a) of Directive 77/504/EEC the words, 'including buffalo' shall be inserted after the term 'bovine species'. Article 4 The following text shall be added in Section II of Annex A to Directive 90/425/EEC: 'Council Directive 91/174/EEC of 25 March 1991 laying down zootechnical and pedigree requirements for the marketing of pure-bred animals OJ No L 85, 9. 4. 1991, p. 37.' Article 5 Until Community rules on the subject are implemented, the conditions applicable to imports of pure-bred animals and to the semen, ova and embryos thereof from third countries shall not be more favourable than those governing intra-Community trade. Article 6 The detailed rules for the application of this Directive shall be adopted in accordance with the procedure laid down in Article 11 of Directive 88/661/EEC (6). Article 7 Member States shall bring into force the laws, regulations and administrative provisions necessary to comply with this Directive before 1 January 1992. They shall forthwith inform the Commission thereof. When the said measures are adopted by the Member States, they shall contain a reference to this Directive or shall be accompanied by such reference on the occasion of their official publication. The methods of making such a reference shall be laid down by the Member States. Article 8 This Directive is addressed to the Member States. Done at Brussels, 25 March 1991. For the Council The President R. STEICHEN (1) OJ No C 304, 29. 11. 1988, p. 6. (2) OJ No C 12, 16. 1. 1989, p. 365. (3) OJ No C 56, 6. 3. 1989, p. 25. (4) OJ No L 206, 12. 8. 1977, p. 8. Directive last amended by Regulation (EEC) No 3768/85 (OJ No L 362, 31. 12. 1985, p. 8). (5) OJ No L 224, 18. 8. 1990, p. 29. Directive last amended by Directive 90/675/EEC (OJ No L 373, 31. 12. 1990, p. 1). (6) OJ No L 382, 31. 12. 1988, p. 36.